Citation Nr: 9906908	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's claim 
for a disability evaluation in excess of 30 percent for PTSD, 
as well as his claim of entitlement to a total rating based 
on individual unemployability by reason of service-connected 
disabilities.  In May 1998, the Board remanded the case to 
the RO for additional development.  The development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by severe 
occupational and social impairment due to such symptoms as 
anxiety, depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships with others.

2.  The veteran's PTSD is not manifested by virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms, or an inability to obtain or retain any kind of 
substantial employment.

3.  The veteran's service-connected disabilities include 
PTSD, rated as 70 percent disabling by virtue of this 
decision, and bilateral hearing loss, rated as noncompensably 
(zero percent) disabling, for a combined schedular evaluation 
of 70 percent.

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 
9411 (1996 & 1998).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As will be discussed, the Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107.

I.  Increased Rating for PTSD

In April 1995, the RO granted service connection for PTSD.  
This disability was evaluated as 30 percent disability, 
effective from August 1994, which has since remained in 
effect.  The veteran now claims that his service-connected 
PTSD is more severely disabling than reflected in the 30 
percent evaluation.  As such, an increased evaluation has 
been requested. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125-
4.130).  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's PTSD is warranted.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for mood disorders.  See 
38 C.F.R. § 4.132 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).

A 100 percent evaluation was contemplated under the old 
criteria where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activity resulting 
in profound retreat from mature behavior; or demonstrable 
inability to obtain or maintain employment.  Id.  The Board 
notes that the veteran does not have to prove all three of 
the above criteria, as each represents an independent basis 
for granting a 100 percent schedular evaluation for PTSD.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised criteria, where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In the present case, the record shows that the veteran has 
not worked since he was hospitalized in August 1996 for 
various psychiatric problems.  A VA hospitalization report 
dated from August to September 1996 shows that the veteran 
was admitted to the Emergency Room reporting suicidal 
ideation, depressed mood, weight loss, and a decrease in 
sleep and appetite.  Upon admission, the veteran stated that 
he had been having problems at work and with his wife, and 
that he took ephedrine, cocaine and alcohol to forget about 
his problems.  On mental status examination, the veteran 
exhibited a decrease in psychomotor activity and depressed 
mood.  He appeared alert and oriented in all three spheres.  
Memory was intact.  There were no delusions and he appeared 
in touch with reality.  Judgment was poor, mood was 
depressed, and affect was blunted.  Speech was goal directed 
and coherent.  The Axis I diagnoses at discharge were 
adjustment disorder with depressed mood, history of substance 
abuse, and possible PTSD.  The veteran was assigned an Axis V 
Global Assessment of Functioning (GAF) score of 50 to 60.

In connection with this claim, the veteran was afforded a 
psychiatric examination by the VA in October 1996.  During 
the interview, the veteran stated that he had been working at 
Hobby Lobby, but left in August when they got a new manager.  
He reported that he had been married for twenty-three years, 
and that he and his wife had an eighteen-year-old daughter 
and a twenty-one-year-old son.  He also reported that he was 
a member of the American Legion.  The veteran complained of 
trouble sleeping due to nightmares, a decrease in appetite, 
and feelings of rejection from friends and family since 
returning home from Vietnam.  On mental status examination, 
the veteran appeared pleasant and cooperative.  There was 
good thought production and continuity.  He was oriented 
times four, and speech was goal directed.  Recent and remote 
memory was intact, and attention and concentration were good.  
There was no thought disorder, and insight and judgment were 
fair.  He was not suicidal.  He said that his affect what 
somewhat sad, and that his mood could go from good to 
depressed.  The Axis I diagnoses were cocaine abuse and PTSD.  
The examiner assigned a GAF score of 65.  The examiner also 
commented that there was no increase in PTSD symptoms, but 
that the veteran was having trouble with substance abuse. 

A VA psychiatric examination report prepared in December 1996 
notes the veteran's complaints of feeling haunted by his 
friends who were killed in Vietnam; however, he denied 
actually hearing their voices.  He said that he slept five 
hours a night with Trazodone, and reported nightmares and 
flashbacks about Vietnam.  Upon awakening from a nightmare, 
he reported that he would be "sweaty and cold" and would 
check the perimeter of his house to make sure that he was not 
back in Vietnam.  He said that he felt anxious and depressed.  
He also reported feeling guilty about not having worked since 
August 1996 and staying home all day.  He said that he was 
very isolated and did not want to leave the house for fear 
that he would somehow end up back in Vietnam.  

During mental status examination, the veteran appeared 
casually dressed, frightened, distant, and tremulous.  He 
talked in a low, monotone voice, but made good eye contact.  
He was coherent and goal directed, with no evidence of any 
thought disorder.  Mood was depressed, and affect was 
flattened and blunted.  Content of thought was filled with 
survivor guilt.  He was oriented times three and had no 
memory impairment.  Intellectual evaluation was considered to 
be average, and insight was adequate.  Based on these 
findings, the Axis I diagnoses were (1) PTSD, previously 
diagnosed and rated 30 percent, is found and considered 
progressed; (2) alcohol dependence, continuous; and (3) 
history of polysubstance abuse.  Under Axis V, the examiner 
rendered a GAF score of 60 to 65.  The examiner indicated 
that there appeared to have been some progression of the 
veteran's PTSD.  This was based on the veteran's increased 
feelings of intense guilt, anger and being influenced by his 
dead friends whom he felt were reaching out to him.  He was 
also having difficulty maintaining employment because of 
social isolation and fear of being around people.  Finally, 
he concluded that the veteran's chemical dependence had not 
been caused by his PTSD. 

VA outpatient treatment reports dated from February 1995 to 
August 1998 show that the veteran participated in marriage 
counseling, a PTSD therapy group, as well as a substance 
abuse therapy group.  Marriage counseling records disclose 
that the veteran and his wife had problems with resolving 
conflicts due to poor communication skills.  The veteran's 
wife expressed concern about the veteran's yelling and 
screaming.  The veteran also admitted that he had been having 
extra-marital relationships.

In May 1996, the veteran reported problems with his job and 
that he worked twelve to fourteen hours a day.  Mental status 
examination revealed that he appeared coherent and in contact 
with reality.  He complained of depression and flashbacks, 
and stated that he had nightmares every three to four days.  
The impression was PTSD, dysthymia, and rule out major 
depression.  Mental status examination performed in September 
1996 reflects that the veteran had difficulty accepting 
responsibility for his behavior, especially his substance 
abuse and his irrational outbursts of anger.  The veteran 
denied suicidal and homicidal ideation as well as delusions 
and hallucinations.  However, he related that he was paranoid 
and that he did not trust others.  The impression was PTSD 
and adjustment disorder with depression mood.  When seen in 
October 1996, the veteran reported that he enjoyed visiting 
nursing homes where he would talk to the residents and 
provide comfort.

During group therapy sessions, the veteran was an active 
participant in group discussions concerning PTSD and 
substance abuse.  A mental status examination report of 
January 1997 contains Axis I diagnoses of partner relational 
problems and alcohol abuse, an Axis II diagnosis of 
borderline and dependent personality traits, and an Axis V 
diagnosis (GAF score) of 45.  When seen in June 1997, the 
veteran reported problems getting along with coworkers as 
well as family members, including his wife, his children, his 
siblings and his father.  He complained of serious 
depression, anxiety, hallucinations, decreased memory and 
concentration, and trouble controlling his violent behavior.  
He reported a history of suicidal ideation, but none in the 
prior thirty days.  

Subsequent VA outpatient treatment reports dated from July 
1997 to June 1998 show that the veteran continued to suffer 
from nightmares, intrusive thoughts, flashbacks, depression, 
anxiety, social isolation, and difficulty controlling his 
anger.  When seen in July 1997, he reported that he had done 
some volunteer work at the Vietnam Memorial Wall.  In 
September 1997, he stated that he suffered from nightmares 
and flashbacks about Vietnam, and reported having experienced 
hallucinations.  In April 1998, he related an incident in 
which he had a panic attack while in Wal-Mart.  

Pursuant to the Board's remand of May 1998, the RO contacted 
Hobby Lobby Distributions Center and requested information 
regarding the circumstances surrounding the veteran's 
termination there.  In response, the veteran's former 
supervisor submitted a VA Form 21-4192 dated in September 
1998, indicating that the veteran had worked for Hobby Lobby 
from June 1995 to August 1996, and left due to personal 
leave.  No other information was provided. 

The Board's remand also requested that the veteran be 
afforded an additional psychiatric examination to determine 
the relationship, if any, between the veteran's service-
connected PTSD and his other nonservice-connected psychiatric 
disorders, and to determine whether the veteran's PTSD 
renders him unemployable.  The veteran was examined by the VA 
in October 1998, where he reported an increase in his PTSD 
symptoms since his sister had died.  He stated that he 
suffered from intrusive thoughts, flashbacks and nightmares 
about Vietnam.  He reported a recent incident in which he was 
in his backyard where he felt like he was back in Vietnam.  
He said that he had great difficulty sleeping due to 
nightmares which occurred three to four times a week.  He 
also said that he experienced hypervigilence, especially when 
he went to the store with his wife.  Although he denied using 
drugs, he admitted that he still drank four to five drinks at 
a time.  He related that he had felt calmer since being 
started on Lithium, but that he still experienced episodes of 
rage from time to time.  He commented that he had not worked 
in two years, but stated that he would be able to work if 
given the chance.  He spent his days isolated at home 
watching television, walking the dog and doing yard work.  He 
commented that he did not fight with his wife, but that the 
relationship "was just not there."  

On mental status examination, the veteran was noted to be 
clean and appropriately attired.  He sounded rather tense and 
talked in a low, monotone voice.  He did not appear to be 
despondent.  No hallucinations or delusions were reported, 
and he was oriented times three.  His speech was spontaneous 
and goal directed, and judgment appeared to be good.  The 
Axis I diagnoses were PTSD, severe; marijuana abuse in early 
remission; alcohol dependence; and cocaine abuse in early 
remission.  Under Axis IV, for psychosocial stressors, the 
examiner noted that the veteran had a tendency to withdraw, 
that he had problems with family members in terms of his 
brother, unemployment, and exposure to the war in Vietnam.  
The examiner rendered a GAF score of 55 for PTSD, and a score 
of 60 for alcohol abuse.  The examiner further commented that 
the veteran's current problems stemmed from PTSD and 
substance abuse.  However, he found that the veteran's 
substance abuse was not caused by his PTSD.  As to 
employment, the examiner related that the veteran did want to 
be gainfully employed.  He further concluded that the veteran 
would be able to perform certain jobs where there were not a 
lot of people, which caused an increase in his PTSD, such as 
increased anxiety and a desire to withdraw.  

Based on the foregoing, the Board observes that the evidence 
of record as outlined above does not necessarily present a 
clear and consistent picture of the nature and degree of 
symptomatology which may be attributed to the veteran's 
service-connected PTSD as opposed to his nonservice-connected 
psychiatric disorders, namely substance abuse and depression.  
However, the evidence required to warrant a grant of 
disability benefits does not have to be conclusive.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.  In this case, 
although the October 1998 examination report includes 
separate GAF scores for the veteran's PTSD and substance 
abuse, there is no medical opinion in the record which 
clearly separates the effects of the veteran's service-
connected PTSD from his nonservice-connected psychiatric 
disorders.  Under these circumstances, the Board finds that 
the evidence of record is in relative equipoise as to whether 
the symptomatology related to the veteran's PTSD meets the 
criteria for a 70 percent evaluation under both the former 
and the revised criteria.  Therefore, the Board must conclude 
that the veteran is entitled to a 70 percent evaluation for 
his PTSD.

The record shows that the veteran's disability under the old 
criteria more closely approximates "severe" social and 
industrial impairment.  In October 1998, a VA examiner 
characterized the veteran's PTSD as severe.  The evidence 
also shows that the veteran prefers to be by himself because 
of his depression, irritability, and bad temper.  The veteran 
was also recently assigned a GAF score of 55 due to his PTSD.  
Under the Diagnostic Criteria from DSM-IV, this score is 
appropriate where behavior is manifested by moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks), OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1996).  The VA examination report of 
December 1996 also includes the examiner's statement that the 
veteran had been having difficulty maintaining employment 
because of social isolation and fear of being around people.  
This can fairly be said to result in severe social and 
industrial impairment under the former criteria.  

Furthermore, as the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood as a result of suicidal ideation, anxiety and 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
also warranted under the revised criteria.  Accordingly, the 
Board concludes, with the resolution of reasonable doubt in 
the veteran's favor, that the schedular requirements for a 70 
rating for PTSD have been met.

In reaching this decision, the Board has also determined that 
the veteran's disability picture for his PTSD does not 
warrant a 100 percent evaluation under either the former or 
the revised criteria.  The veteran clearly does not exhibit 
any of the symptoms described under the revised criteria 
which would be indicative of total disability due to service-
connected PTSD.  For example, there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Although the veteran reported 
episodes of believing that he was back in Vietnam while he 
was in his back yard, mental status examinations consistently 
show that the veteran was oriented times three with no 
delusions or hallucinations present.

The Board also finds that the veteran's PTSD does not warrant 
a 100 percent rating under the former criteria, as there is 
no evidence that the attitudes of all contacts except the 
most intimate have been so adversely affected as to result in 
virtual isolation in the community.  Although the veteran 
described some social withdrawal, the Board notes that the 
evidence of record does not clearly demonstrate virtual 
isolation in the community.  For instance, the veteran 
currently lives with his wife and one adult child.  He 
reported that he enjoyed visiting nursing homes where he 
comforted elderly residents.  In addition, there is no 
evidence of any totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activity resulting in 
profound retreat from mature behavior.

Finally, the veteran is not shown to be unemployable due to 
his service-connected PTSD.  Although the veteran left his 
job with Hobby Lobby in August 1996 when he was hospitalized 
for psychiatric problems, no medical opinion is contained in 
the record which stated that the veteran's current 
unemployment is attributed to his PTSD.  In December 1996, a 
VA examiner stated that the veteran was having difficulty 
maintaining employment because of social isolation and fear 
of being around people.  However, he did not state that he 
was unable to maintain employment due to PTSD.  Moreover, 
when recently examined by the VA in October 1998, the 
examiner found that the veteran could perform jobs which did 
not involve significant social interaction.

The Board also has considered the application of 38 C.F.R. 
§ 4.16(c).  Although this code section was deleted by the 
regulatory changes that became effective on November 7, 1996, 
the Board determines that, in view of the Karnas decision, 
the veteran is entitled to an analysis under that section.  
Section 4.16(c) provides that in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c); see also 
Johnson, 7 Vet. App. 95.  However, as the Board has 
determined that the veteran is not shown to be entitled to a 
100 percent schedular evaluation for PTSD on the basis of 
unemployability, the Board must likewise deny a 100 percent 
schedular evaluation under 38 C.F.R. §  4.16(c).  In short, 
the Board concludes that the record affords no basis for a 
rating in excess of 70 percent for the veteran's PTSD.  








II.  Total Rating Based on 
Unemployability by Reason of Service-
Connected Disabilities

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b). 

In this case, the veteran is currently service-connected for 
PTSD, rated as 70 percent disabling, and bilateral hearing 
loss, rated as noncompensably disabling.  Hence, the combined 
disability evaluation for these disorders is 70 percent, 
thereby rendering the veteran initially eligible for 
individual unemployability.  See 38 C.F.R. § 4.25, Table I.  
However, as the record does not include medical evidence 
which shows that these disorders have caused unemployability, 
his claim of entitlement to a total rating based on 
unemployability by reason of service-connected disabilities 
must be denied.

The veteran essentially maintains that he is currently unable 
to secure or follow a substantially gainful occupation due to 
his service-connected PTSD.  Initially, the Board notes that 
the veteran has not argued that his service-connected 
bilateral hearing loss has affected his ability to secure or 
maintain gainful employment, nor is there any evidence which 
demonstrates such a relationship.  Therefore, the Board will 
focus its discussion on the veteran's service-connected PTSD.

As discussed, the veteran last worked at Hobby Lobby in 
August 1996, at which time he was hospitalized by the VA for 
psychiatric problems.  However, there is no evidence that the 
veteran's employment there was terminated due to PTSD.  As 
noted, the veteran's former supervisor at Hobby Lobby 
submitted a statement of September 1998, indicating that the 
veteran had left due to personal leave, with no further 
details provided. 

The clinical evidence also does not demonstrate that the 
veteran's PTSD renders him unemployable.  The VA examination 
report of October 1998 includes a medical opinion that the 
veteran would be able to work if he had a job where there 
were not a lot of people.  The veteran, moreover, also stated 
at that time that he would be able to work if given the 
opportunity.  The Board further notes that no medical opinion 
is contained in the record which indicates that the veteran 
is unable to secure or maintain gainful employment as a 
result of his PTSD.  This is consistent with the recent GAF 
score of 55 assigned by the VA examiner in October 1998, 
which contemplates only moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 47 (1996) (Emphasis 
added).  The clinical evidence, therefore, does not show that 
the veteran's service-connected disabilities render him 
unable to secure of maintain gainful employment.

Furthermore, the Board notes that while the veteran may be 
currently unemployed, current unemployment or difficulties in 
obtaining employment are not dispositive of the total rating 
for compensation issue.  As the Court stated in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), "[T]he question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Here, the evidence does not show that 
the veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  Consequently, since a preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not for application and a total evaluation 
based on individual unemployability by reason of service-
connected disabilities is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent disability evaluation for 
PTSD is granted.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

